Title: To James Madison from John Dawson, 5 July 1798
From: Dawson, John
To: Madison, James


Dear Sir
July 5. 1798.
On tuesday I recievd your letter of the 25 of the last month.
Mr. Jefferson I presume calld on you & inform[ed] you of our movements here—since he went away we have been going on in the old way—today we have passd resolutions for raising 12 additional regiments of infantry & 6 companies of horse—on which a bill is orderd in, & will doubtless pass.
The sedition bill, under the name of an act to amend the law for the punishment of crimes & punishments, came down from the senate on today—an opposition was made to the 2d. reading—which did not succeed, 47. to 36. & I have very little doubt of their passing the bill—it exceeds any thing which has disgrac’d the present session, or the history of any country pretending to be free—what is to become of us I cannot tell, but think we are certainly ruind if the people do not come forward & exercise their rights.
We have nothing late from Europe—with much Esteem Your friend & Sert
J Dawson
